
	

114 HR 4291 IH: SAFER Act of 2015
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4291
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Mr. Calvert (for himself, Mr. Hunter, Mr. Knight, and Mr. Rohrabacher) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for additional security requirements for Syrian and Iraqi refugees, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Secure Accountability for Emigres and Refugees Act of 2015 or the SAFER Act of 2015. 2.Security requirements for Syrian and Iraqi refugees (a)In generalPrior to admitting to the United States as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) a covered alien, the Secretary of Homeland Security, in coordination with the Director of the Federal Bureau of Investigation and the Director of National Intelligence, shall ensure that the covered alien—
 (1)has taken and passed a lie detector test, as determined by the Secretary; (2)has submitted to the Secretary biometric identification information, including DNA, which the Secretary has compared against all relevant databases and determined that the covered alien has no known history of engaging in terrorist activity (as such term is defined in section 212(a)(3)(B)(iv) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iv))); and
 (3)does not pose a threat to the national security of the United States based on a background check that the Secretary conducts, which includes a review of the covered alien’s interactions on and posting of material to the Internet (including social media services), and for purposes of which, the alien has submitted to the Secretary such information as the Secretary determines necessary.
 (b)Covered alienThe term covered alien means an alien applying for admission to the United States as a refugee who— (1)is a national of Iraq or Syria;
 (2)has no nationality and whose last habitual residence was in Iraq or Syria; or (3)has been present in Iraq or Syria at any time on or after March 1, 2011.
 (c)SunsetThis Act shall cease to have effect on the date that is 10 years after the date of the enactment of this Act.
			
